DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-12 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 09/20/2021 has been acknowledged by the Office.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term substantially is considered indefinite as the Examiner notes something that is considered ‘substantial’ to one person may be not considered ‘substantial’ to another user. Thus each user can interpret the term differently in many different circumstances. For example, substantially mirrored could be considered by one Examiner that only ¾ of the panels need to be mirrored, while, another different Examiner can interpret that substantially mirror may mean ½ of the panels need to be mirrored. This leads to a discrepancy during examination.
	Claims 2-12 are also rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).
	

Claim Objections
	Claim 3 is objected to because of the following informalities:  
Claim 3 has a spelling mistake with the last word ‘fil’. The Claim should be amended to include the full world ‘fill’.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	he following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by House (US 20200390254 A1).
In regards to Claim 1, House teaches: A sleeping bag (100 – Fig. 1) comprising: a top panel (104 – Fig. 2A) and a bottom panel (106 – Fig. 2A) formed as substantially mirrored halves (Fig. 2A and 2B) generally conforming to a body shape (Para 0023 – ‘user’s head and user’s feet are positioned in the sleeping bag when properly used’, therefore conforming to a longitudinal body shape of the user) of a user (Para 0024, ‘to receive and accommodate a user therein); and an elastic gusset (110 – Fig. 2A and 2B, Para 0028) interposed between and joined with a peripheral side edge of each of the top panel (111a – Fig. 2a) and the bottom panel (112a – Fig. 2A, Claim 5), defining an interior chamber (120 – Fig. 4) for containing the user (Para 0024).  

In regards to Claim 2, House teaches: The sleeping bag of claim 1, wherein the top panel, the bottom panel, and the elastic gusset define a hood area (101 – Fig. 2A/B) to cover a user’s head area (Para 0023 and as shown in Fig. 2A/2B a user’s head will be covered by hooded area 101).
 
In regards to Claim 3, House teaches: The sleeping bag of claim 2, wherein each of the top panel, the bottom panel, and the elastic gusset are formed as a plurality of layers (114/124, top panel | 106/126, bottom panel | 128a/b + 118a/b, gusset(s)) defining a containment area (see annotated Fig. 4.1 from House below) adapted to contain an insulating fil (Para 0033/0034/0037).

    PNG
    media_image1.png
    370
    475
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from House
In regards to Claim 4, House teaches: The sleeping bag of claim 3, further comprising: the insulating fill carried within the containment area (see annotated Fig. 4.1 from House below, Para 0034).  

In regards to Claim 5, House teaches: The sleeping bag of claim 4, further comprising: a quilted stitching (Para 0036) to contain the insulating fill in a dispersed relation (Para 0036 – ‘through any insulation’, thus separating the insulation in each division of the panels dispersing the insulation in each) within the containment area.  

In regards to Claim 6, House teaches: The sleeping bag of claim 1, further comprising: a zipper (111/112 – Fig. 2A and 2B) attached along the peripheral side edge of the top panel (Para 0025-0026, Fig. 2A/2B) to releasably join the top panel with the elastic gusset (Fig. 3A and Fig. 3B, ‘gusset’, see note# 1 below), the zipper is operable by to selectively open (Fig. 3A) and close the interior chamber (Fig. 3B, partially closed but capable of fully closing shown in Fig. 2A/2B, Para 0005/0008) to allow the user to ingress and egress the sleeping bag.  
Note #1: The gusset of House is broad to be understood as any form of a gusset. Therefore, it is understood that the gusset of House which is a piece of material to strengthen/enlarge the sleeping bag can be of any material that is of particular importance to the user.

In regards to Claim 12, House teaches: The sleeping bag of claim 1, wherein a height of the elastic gusset is selected to define the interior chamber according to a body size of the user (Para 0019).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 20200390254 A1) in view of Goldstein (US 4989282 A).
In regards to Claim 7, House teaches the sleeping bag of claim 6, but House does not teach: further comprising: a drawstring carried within a sleeve defined laterally across an upper aspect of the top panel; and a drawstring pull is operable to cinch the drawstring and draw the upper aspect of the top panel about a user’s body.  
Goldstein teaches: further comprising: a drawstring (22 – Fig 1) carried within a sleeve (20 – Fig. 1) defined laterally across an upper aspect of the top panel (see annotated Fig. 1.1 from Goldstein); and a drawstring pull (24 – Fig. 1) is operable to cinch the drawstring (Col 3 Lines 7-19 and Fig. 1 vs. Fig. 2) and draw the upper aspect of the top panel about a user’s body (Fig. 1 vs. Fig. 2, Col 3 Lines 34-43).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sleeping bag of House with the drawstring of Goldstein’s sleeping bag.  Where the results would have been predictable because the use of an accessory component of a drawstring will keep the internal portion of the sleeping bag warmer for the user to limit the outside air from coming inside the bag and making the user cold.


    PNG
    media_image2.png
    603
    533
    media_image2.png
    Greyscale

Annotated Fig. 1.1 from Goldstein
In regards to Claim 8, House in view of Goldstein teaches the sleeping bag of claim 7, House teaches: further comprising: a hood integrally formed with the sleeping bag (Para 0023 ‘integrated hood’ and Fig. 1); but House does not teach, and the drawstring is operable to draw the hood about a user’s head.  
Goldstein further teaches: and the drawstring (24) is operable to draw the hood about a user’s head (Col 3 Lines 34-43, Fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sleeping bag of House with the drawstring of Goldstein’s sleeping bag.  Where the results would have been predictable because the use of an accessory component of a drawstring will keep the internal portion of the sleeping bag warmer for the user to limit the outside air from coming inside the bag and making the user cold. Additionally, incorporating it near the face would be similar to most hoods that utilize a drawstring near the neck to limit drafts from near the face, thus allowing the user to still be able to breathe efficiently yet keep their extremities warm.

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 20200390254 A1) in view of Goldstein (US 4989282 A), and further in view of Glavin (US 20180192796 A1).
In regards to Claim 9, House in view of Goldstein teaches the sleeping bag of claim 8, both House and Goldstein do not teach: further comprising: a pillow integrally formed with the interior chamber.  
Glavin teaches: further comprising: a pillow (250 – Fig. 4) integrally formed with the interior chamber (Fig. 4 and Para 0029).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sleeping bags of House and Goldstein with the pillow of Galvin’s sleeping bag. Where the results would have been predictable because adding additional head support while lying would increase the comfort level of the user while they are camping or sleeping on uneven or uncomfortable surfaces in different environments. 

In regards to Claim 10, House in view of Goldstein and Glavin teaches the sleeping bag of claim 9, both House and Goldstein do not teach: further comprising: one or more pockets defined within the interior chamber.  
Glavin teaches: further comprising: one or more pockets (Para 0031) defined within the interior chamber (Para 0031).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sleeping bags of House and Goldstein with the pocket of Glavin’s sleeping bag. Where the results would have been predictable because incorporating an accessory component of a pocket to store items such as a user’s phone or other pocket style items such as a snack, a flashlight, etc. would allow the user to keep their items within a specific region of the bag and limit the items from moving around in the bag too much. 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 20200390254 A1) in view of Glavin (US 20180192796 A1).
In regards to Claim 11, House teaches the sleeping bag of claim 1, but House does not teach: wherein one or more of the top panel and the bottom panel are formed of an elastic material. 
Glavin further teaches: wherein one or more of the top panel and the bottom panel are formed of an elastic material (Para 0018, emphasis added, ‘Suitable materials for forming the lateral flaps 220 can include one or more of stretchable materials, non-stretchable materials, thermally insulating materials, or non-insulating materials. In some examples, the lateral flaps 220 and the sheet portion 201 can comprise the same one or more materials.’).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the sleeping bag of House with the material of Glavin’s sleeping bag.  Where the results would have been predictable because a modification of material for the purpose of it being elastic or stretchable which allows the user while maneuvering inside the bag to not feel constrained which can be very uncomfortable and limiting. Rather if the bag was elastic it would allow the user to have free range of their extremities and provide a more comfortable and restful sleep/laying position.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/15/2022